Citation Nr: 1143219	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-16 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for hepatitis B.  

3.  Entitlement to service connection for residuals of a gunshot wound to the head.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied service connection for an acquired psychiatric disorder, hepatitis B, and residuals of a gunshot wound to the head.  The Boston, Massachusetts RO otherwise has jurisdiction of the claims file.


FINDINGS OF FACT

1.  In July 2011, prior to promulgation of a decision, the VA received notice that the Veteran had died.  He had been scheduled for a Travel Board hearing.

2.  At the time of his death, the Veteran had claims for entitlement to service connection for an acquired psychiatric disorder, hepatitis B, and residuals of a gunshot wound to the head pending before the Board.  


CONCLUSION OF LAW

The pending appeal is dismissed due to the death of the claimant.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Death Dismissal

Regrettably, the Veteran died, and the VA was notified of this fact in July 2011.  At the time of his death, the Veteran had claims for entitlement to service connection for an acquired psychiatric disorder, hepatitis B, and residuals of a gunshot wound to the head pending before the Board.  However, as a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42 (1994). 

As the Veteran's claims have been rendered moot by his death, they are dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claims to completion.  Such a request must be filed not later than one year after the date of the Veteran's death.  Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2009) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in the new provision, a person eligible for substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  In the future, VA will issue regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.


ORDER

The appeal is dismissed due to the Veteran's death.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


